PER CURIAM.
Jerry Wayne Green appeals his judgment and sentence, raising three issues for review. We affirm without comment the two rulings of the trial court which Green challenges. As to Green’s third challenge alleging ineffective assistance of the defense attorney for failing to subpoena a witness timely, we affirm without prejudice to file a motion for postconvietion relief pursuant to Florida Rule of Criminal Procedure 3.850. See McKinney v. State, 579 So.2d 80 (Fla.1991).
Affirmed.
CAMPBELL, A.C.J., and PARKER and LAZZARA, JJ., concur.